Citation Nr: 1432050	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  08-23 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) as secondary to medication for service-connected bilateral hip strain and degenerative joint disease and left knee strain with degenerative joint disease.  

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as low back arthritis) as secondary to service-connected left knee strain with degenerative joint disease.  

3.  Entitlement to service connection for a left foot condition as secondary to service-connected left knee strain with degenerative joint disease.  

4.  Entitlement to service connection for left eye retinal detachment.  

5.  Entitlement to an evaluation greater than 30 percent disabling for left knee strain.  

6.  Entitlement to an evaluation greater than 10 percent disabling for degenerative joint disease of the left knee

7.  Entitlement to an evaluation greater than 20 percent disabling for right hip strain with degenerative joint disease.  

8.  Entitlement to an evaluation greater than 20 percent disabling for left hip strain with degenerative joint disease

9.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1978.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from November 2007, October 2009, and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The RO in St. Petersburg, Florida is currently the Agency of Original Jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his October 2012 VA Form 9, the Veteran requested a Board hearing at a local VA office.  He has not been provided with an opportunity for the requested hearing.  Therefore a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested Board hearing in the order that the request was received and notify him and his representative of the date and time of the hearing.  

After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his request, return the case to the Board in accordance with current appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

